Judgment and order affirmed, with costs. Davis, Whitmyer, Hill and Hasbrouck, JJ., concur; Hinman, Acting P. J., dissents on the authority of Hermance v. Globe Indemnity Company (221 App. Div. 394), and votes for a reversal and new trial on the ground that there was a question of fact whether, under all the facts and circumstances, the insured had sufficient information to persuade him as a reasonable man that he was in an accident, and that under his policy he should have given written notice to his insurance company of the particulars thereof, which question was not passed upon by the jury.